Citation Nr: 1756521	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating prior to January 18, 2016, and a rating in excess of 10 percent from January 18, 2016, for conductive hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970 and from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

This matter was previously remanded by the Board in June 2015 for additional records and another VA examination.  The RO has substantially complied with all remand instructions issued by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The requested VA examination was conducted in January 2016.  Based on the VA examination results, the RO granted an increased rating for conductive hearing loss to a 10 percent disability rating, effective January 18, 2016, the date of the VA examination.  However, since the rating increase does not constitute a grant of the full benefit sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period prior to January 18, 2016, the Veteran's hearing impairment was no worse than level I in the right ear and no worse than level VIII in the left ear.

2.  For the period from January 18, 2016, the Veteran's hearing impairment was no worse than level II in the right ear and no worse than level VIII in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 18, 2016, the criteria for a compensable disability rating have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  From January 18, 2016, the criteria for a disability rating in excess of 10 percent have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in February 2011, June 2011, and September 2011. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  The Board notes that the June 2015 Board remand directives, in part, requested the RO/AMC to ask the Veteran to identify all sources of treatment he had received for his hearing loss disability and to provide any releases necessary for VA to secure such records.  A review of the claim file shows that subsequent to the June 2015 Board remand, a letter, dated December 30, 2015, was sent to the Veteran, in part, asking the Veteran to identify any additional evidence.  A VA Form 21-4142, Authorization to Disclose Information and a VA Form 21-4142a, General Release for Medical Provider Information, was provided.  The Veteran returned said forms, received by the VA in January 2016, and indicated there were additional records from Dr. Evins and Dr. Savage.  Requests for medical records from these providers were conducted and rejected.  The VA subsequently notified the Veteran in January 2016 that the identified records were requested but that the Veteran was strongly encouraged to contact the identified Health Care Providers to ensure that the needed records would be sent to VA as soon as possible and that if within 15 days the records were not received, the RO may make a decision on the claim without those records.  This letter notification was not returned undeliverable.

No additional records from Dr. Evins and Dr. Savage were received since the January 2016 letter notification and the Veteran submitted a waiver in February 2016, specifically indicating there was no additional evidence regarding his appeal, to waive AOJ consideration, and to forward the case to BVA immediately.  In an October 2017 appellate brief in support of the present claim, the Veteran's representative also did not identify any additional evidence.  As such, the Board finds that with respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Therefore, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Barnard v. Brown, 4 Vet. App. 384 (1999).

The Board also acknowledges the Veteran's request, through his representative, for another VA examination if the Board cannot grant an increase.  Although the Board acknowledges that the last VA examination was in January 2016, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Here, there is no specific indication that the Veteran's hearing loss has worsened since the January 2016 VA examination, nor is there any objective evidence of worsening hearing loss since that examination.  The September 2017 appellate brief in support of the present claim only mentioned that the age of the last VA examination was over 20 months old and not that the Veteran's hearing has worsened since that examination.  As such, the Board does not find another VA examination is warranted. 

Increased Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. §4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  When the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) or Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average), whichever results in the higher numeral.  Each ear is evaluated separately.  Only when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz numeral will the Roman numeral designation then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.

Factual Background and Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating prior to January 18, 2016 and a disability rating in excess of 10 percent thereafter for the service-connected conductive hearing loss.

The Veteran underwent a VA examination in March 2011.  The examiner noted the following audiometric testing results:


HERTZ

1000
2000
3000
4000
RIGHT
15
10
45
75
LEFT
40
80
90
105

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 56 in the left ear and his puretone average was 36.25 dB in the right ear and 78.75 dB in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level VIII in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

The Veteran underwent another VA examination in July 2011.  The examiner noted the following audiometric testing results:


HERTZ

1000
2000
3000
4000
RIGHT
20
15
50
75
LEFT
45
80
90
105

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 62 in the left ear and his puretone average was 40 dB in the right ear and 80 dB in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level VII in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

The Veteran underwent another VA examination in January 2016.  The examiner noted the following audiometric testing results:


HERTZ

1000
2000
3000
4000
RIGHT
10
20
50
60
LEFT
30
70
80
105

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 64 in the left ear and his puretone average was 35 dB in the right ear and 71.25 dB in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level II in the right ear.  38 C.F.R. § 4.85, Table VI.  Applying those values to the rating criteria results in a numeric designation of Level VII in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that although the audiometric testing results of the left ear indicates an exceptional pattern of hearing impairment, the Board used Table VI as opposed to Table VIA since Table VI resulted in the higher numeral.  See 38 C.F.R. § 4.86.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.

The Board acknowledges the Veteran's assertion that in addition to the severity of his conductive hearing loss disability, he merited a higher rating because he was not able to wear a hearing aid in his right ear.  The Veteran reported that due to a military accident, the bones in his right ear were broken, which the residuals resulted in unevenness of his right ear canal that caused sores when he wore a hearing aid in the ear.  See June 2012 Notice of Disagreement.  Nevertheless, the Board is limited in evaluating hearing loss disability to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of hearing loss disability on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85, to include the inability to wear a hearing aid.  Therefore, the ratings currently assigned for his conductive hearing loss disability accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal.  Furthermore, the Board notes that the Veteran is service-connected for residuals in his right ear, resulting from the aforementioned military accident and thus, any such symptoms are properly encompassed in the current ratings for the service-connected right ear related disabilities.  

Additionally, the Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The March 2011 VA examiner noted that the Veteran had difficulty hearing people talk.  The Veteran reported that the hearing loss disability affected his occupation because he had to turn up the radio on the tow boat to hear other boats.  The Veteran indicated that he worked in deck on a "Tow Boat/Pilot Tow Boat" from 1979 to 2010.  At the July 2011 VA examination, the Veteran reported that he had difficulty hearing people talk and understanding what was said.  The Veteran also reported that his hearing affected his occupation when he was the captain on tow boats because he had difficulty hearing the crews or on the radio.  He reiterated that he worked on tow boats from 1979 to 2010.  At the January 2016 VA examination, the examiner noted the Veteran had worked on tow boats for 32 years.  The Veteran reported that his hearing loss affected his work before he retired because he had to turn his radio up higher and higher.  The January 2016 VA examiner noted that if the Veteran was working, he would have to be face to face to understand what was being said and that his co-workers and supervisors would have to check his understanding of directions given to the Veteran to be sure he understood what was said.  The examiner further noted that the Veteran would be difficult to communicate with unless the environment was very quiet and controlled.

The Board finds these comments are sufficient to comply with the applicable VA policies.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds that the functional effects of the Veteran's conductive hearing loss disability are adequately addressed by the record.

The Veteran has repeatedly indicated that his conductive hearing loss disability affected his occupation prior to his retirement in 2010 and has also reported he had some feelings of isolation from family and friends.  See May 2011, June 2011, and September 2016 VA examinations; see also June 2012 Notice of Disagreement.  As such, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

Accordingly, after a review of the evidence the Board finds that a preponderance of the evidence is against a finding that the service-connected conductive hearing loss disability warrants a compensable rating prior to January 18, 2016, or a rating in excess of 10 percent from January 18, 2016.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.85, Diagnostic Code 6100; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable disability rating prior to January 18, 2016, and a disability rating in excess of 10 percent from January 18, 2016, for conductive hearing loss disability is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


